In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
BRIAN CHARLES JENSEN,    *
                         *                           No. 13-310V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: April 4, 2014
                         *
SECRETARY OF HEALTH      *                           Attorneys’ fees and costs; award
AND HUMAN SERVICES,      *                           in the amount to which
                         *                           respondent does not object.
             Respondent. *
******************** *

Sol P. Ajalat, Ajalat & Ajalat, LLP, North Hollywood, CA, for Petitioner;
Claudia B. Gangi, U.S. Department of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On April 1, 2014, the parties filed a stipulation of fact concerning final
attorney’s fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended his
application to request a total of $33,267.77, an amount to which respondent does
not object. The Court awards this amount.

       On May 2, 2013, Brian Charles Jensen filed a petition for compensation
alleging that the Tetanus, Diphtheria, acellular-Pertussis (“Tdap”) vaccine he
received on May 17, 2012, caused his alleged Demyelinating Sensorimotor
Polyneuropathy. Petitioner received compensation based upon the parties’

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
stipulation. Decision, filed March 14, 2014. Because petitioner received
compensation, he is entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

       Petitioner seeks a total of $30,780.00 in attorneys’ fees and costs for his
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that he incurred $2,487.77 in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs, or petitioner’s out-of-pocket costs.

        After reviewing the request, the Court awards the following:

        1. A lump sum of $30,780.00 in the form of a check made payable to
           petitioner and petitioner’s attorney, Sol P. Ajalat of the law firm of
           Ajalat & Ajalat, LLP, for attorneys’ fees and other litigation costs
           available under 42 U.S.C. § 300aa-15(e).

        2. A lump sum of $2,487.77 in the form of a check made payable to
           petitioner, Brian Jensen for all costs borne by petitioner payable
           under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.